DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4 and 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance, which is further consistent with the reasons for allowance in the parent patent applications 16,525,859, issued as patent No. 10,548,886, and 15/966,438, issued as patent No. 10,406,148.  
The claimed compound is free of art, based on: (i) the Examiner’s search; (ii) the PCT search report made of record on 7/16/2018 in the ‘438 application; (iii)  and as also found by another Examiner in patent application 15/341,226, allowed on first office action (US patent No. 10,100,049, US publication No. 20170121327 with a publication date of May 4, 2017, with is later than Applicant's instant application priority date of May 1, 2017), wherein the instantly claimed compound and the genus of compounds to which it belongs were found to be novel over the prior art.
Further, Applicant agreed to an Examiner's amendment of claim 1- specifically to amend claim 1 to add the language "inflammation in", so as to read "A method of treating inflammation in an ocular disease".  The Examiner’s rationale for proposing the limitation "inflammation in" is generally based on the following portions of pages 13, 14, 35-43 and 49 from Applicant’s specification.

    PNG
    media_image1.png
    270
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    606
    media_image2.png
    Greyscale

(p. 13-14)

    PNG
    media_image3.png
    39
    447
    media_image3.png
    Greyscale

…

    PNG
    media_image4.png
    52
    608
    media_image4.png
    Greyscale

…

    PNG
    media_image5.png
    57
    738
    media_image5.png
    Greyscale

…

    PNG
    media_image6.png
    65
    769
    media_image6.png
    Greyscale

…

    PNG
    media_image7.png
    68
    770
    media_image7.png
    Greyscale

…

    PNG
    media_image8.png
    76
    766
    media_image8.png
    Greyscale

…

    PNG
    media_image9.png
    36
    736
    media_image9.png
    Greyscale

…

    PNG
    media_image10.png
    32
    594
    media_image10.png
    Greyscale

…

    PNG
    media_image11.png
    76
    601
    media_image11.png
    Greyscale

…

    PNG
    media_image12.png
    99
    640
    media_image12.png
    Greyscale

…
(p. 35-43)

    PNG
    media_image13.png
    53
    585
    media_image13.png
    Greyscale

(p. 49).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Florence Jovic on July 27, 2021.

-In claim 1, line 1, insert “inflammation in” between “treating” and “an ocular disease”;

-In claim 22, line 3, insert space in “freebase” to read “free base”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627